

115 HR 2496 IH: Defunding the Corrupt and Incompetent United Nations Act
U.S. House of Representatives
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2496IN THE HOUSE OF REPRESENTATIVESMay 17, 2017Mr. Franks of Arizona introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit assessed or voluntary contributions to the United Nations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Defunding the Corrupt and Incompetent United Nations Act. 2.Findings (a)In generalCongress finds the following:
 (1)The United States pays far more than any other nation for United Nations operations, which are divided into three program baskets: regular budget, peacekeeping budget, and specialized programs such as developmental and disaster assistance.
 (2)Despite the United States paying an overly large share of the budget, United Nations treaties are often in opposition to the interests of the United States, so the United States is effectively paying others to undermine our foreign policy.
 (3)There also is a global lack of accountability coupled with incompetence at the United Nations, with terrible crimes and genocides happening under the watch of the United Nations.
 (4)Finally, a constant and disproportionate use of United Nations time and money is dedicated to persecuting Israel, the only democracy in the Middle East.
 (5)For the reasons specified in paragraphs (1) through (4), which are further detailed in subsections (b) through (e), the United States will no longer provide funds to this corrupt and incompetent body unless very significant changes are made immediately.
 (b)Unfair Budget Burden and UnaccountabilityCongress finds the following: (1)The United States was assessed for contributions to the regular United Nations budget and the United Nations peacekeeping budget totaling approximately $3,000,000,000 of an approximately $11,000,000,000 combined United Nations budget for those purposes in 2016.
 (2)At under five percent of the world population, 22 percent of the world nominal Gross Domestic Product (GDP) but 16.1 percent of world GDP by purchasing power parity, the United States was assessed to contribute 22 percent of the regular United Nations budget in 2016.
 (3)This is a higher regular assessment than the 176 least assessed United Nations member states combined.
 (4)A majority of United Nations member states will be assessed total contributions of less than $1,000,000 a year for the United Nations regular and peacekeeping budgets combined. The least assessed member states historically pay a net several thousand dollars to the United Nations after collecting lavish travel subsidies from the United Nations.
 (5)The 113 members of the Non-Aligned Movement, which frequently votes against United States and democratic proposals and interests, were collectively assessed approximately $559,000,000 of United Nations regular and peacekeeping budgets in 2016.
 (6)The 56 countries of the Organization of Islamic Cooperation (OIC), including 10 of the world’s top 20 oil producing countries, together were assessed approximately $406,000,000 to the regular and peacekeeping budgets of the United Nations in 2016. These countries also frequently vote against United States and democratic proposals and interests.
 (7)The other four permanent members of the United Nations Security Council—the Russian Federation, the People’s Republic of China, the United Kingdom, and France—were assessed a combined $2,734,000,000 in 2016 to the United Nations, compared to the United States $2,959,000,000 assessment for the United Nations regular budget and United Nations peacekeeping budget.
 (8)The United Nations requires two-thirds of member states to approve the United Nations regular budget but does not have a commonsense rule to require that budgets be approved by member states that contribute two-thirds of the money. This means member states that make minimal contributions can approve the regular budget over the objection of the United States and other major contributors.
 (9)However, the United States also is assessed 28.4691 percent of the United Nations peacekeeping budget for 2017 despite the bipartisan Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (Public Law 103–236; enacted April 30, 1994), which prohibits the United States from making contributions that exceed 25 percent of the peacekeeping budget. Currently, the difference between 25 percent and the 28.4691 percent assessed levels amounts to $275,000,000.
 (10)This is a higher peacekeeping budget assessment than the 185 least assessed United Nations member states combined.
 (11)In addition, the United States Government separately contributes more than $5,000,000,000 per year for other United Nations programs. There is no comprehensive report to Congress about these United Nations agency requirements. The last comprehensive report was for fiscal year 2010.
 (c)United Nations Treaties That Are Against United States InterestsCongress finds the following: (1)Ratification of the United Nations Convention on the Law of the Sea (UNCLOS) would subject the United States to internationally based environmental mandates and place new financial mandates on United States businesses, and therefore is not in the interests of the United States.
 (2)The recent effort under the auspices of the United Nations Framework Convention on Climate Change (UNFCCC) to reestablish an international regulation regime to end global warming, which would heavily target fossil fuels, is against United States interests.
 (3)Ratification of the Arms Trade Treaty, which would closely regulate global arms trade exports and impose regulations on United States gun manufacturers, is not in the interests of the United States.
 (d)Global Lack of Accountability and IncompetenceCongress finds the following: (1)In the civil war in Sri Lanka from 1983 to 2009, the United Nations did not investigate claims of war crimes and made no attempt to protect the civilian population, resulting in 6,500 individuals being murdered inside supposed United Nations safe zones.
 (2)The United Nations did not acknowledge the replacement government of Cambodia after Pol Pot and the Khmer Rouge until 1994, after Paul Pot’s communist authorities murdered more than 2,500,000 Cambodians, or 33 percent of the population.
 (3)In 1994, after 10 Belgian peacekeepers were murdered in Rwanda, United Nations troops directly abandoned hundreds of Tutsis who were murdered by Hutus, and in the process abandoned the country to a genocide that left approximately 1,000,000 individuals dead, or nearly 20 percent of the population.
 (4)After several United States and Pakistani troops were killed in 1993, the United Nations withdrew all peacekeeping troops from Somalia in 1995.
 (5)In 1995, United Nations peacekeepers in northeastern Bosnia failed to prevent Serbs from murdering 8,000 men and boys in Srebrenica.
 (6)From 2003 to 2005 the United Nations did not enter Sudan despite organized attacks on populated villages by Janjaweed militant groups. In 2010 an estimated 300,000 Sudanese civilians were killed.
 (7)United Nations peacekeeping audits have revealed mismanagement, fraud, and corruption in procurement.
 (8)United Nations peacekeepers were the source of the cholera outbreak in Haiti beginning in 2010 that left more than 8,000 individuals dead and 600,000 seriously sickened.
 (9)United Nations agencies are in the bottom half of effectiveness among bilateral, multilateral, and United Nations aid agencies based on transparency, specialization, selectivity, ineffective aid channels, and overhead cost (Rhetoric versus Reality: The Best and Worst of Aid Agency Practices, William Easterly and Claudia R. Williamson).
 (10)The United Nations Security Council attempted to invoke sanctions under chapter VII of the Charter of the United Nations to prevent genocide in the recent civil war in Syria, but the Russian Federation and the People’s Republic of China prevented action by the United Nations, resulting in more than 60,000 civilian deaths and thousands of other civilians displaced.
 (11)A United Nations study found that United Nations peacekeeping missions routinely avoid using force to protect civilians who are under attack, intervening in only 20 percent of cases despite being authorized to do so by the United Nations Security Council (United Nations General Assembly, Evaluation of the Implementation and Results of Protection of Civilians Mandates in United Nations Peacekeeping Operations, No. A/68/787, Reuters, May 7, 2014).
 (12)United Nations peacekeepers continue to abuse the unprotected populations they are supposed to be helping (Code Blue, A Practical Plan to End Impunity for Peacekeeper Sexual Abuse, October 13, 2016).
 (13)United Nations peacekeepers in South Sudan in 2016 failed to protect civilians from murder and rape even within sight of United Nations soldiers or inside supposedly protected safe zones.
 (e)Constant and Disproportionate Use of United Nations Time and Money To Harass IsraelCongress finds the following: (1)The United Nations is hostile to our closest ally in the Middle East, Israel, which is also the most developed democracy in that region.
 (2)The United Nations Security Council passed United Nations Security Council Resolution 2324 on December 23, 2016, to condemn Israeli settlements, while the Obama administration backstabbed Israel by abstaining instead of vetoing this dangerous resolution. As Senator Charles Schumer said, Whatever one’s views are on settlements, anyone who cares about the future of Israel and peace in the region knows that the United Nations, with its one-sidedness, is exactly the wrong forum to bring about peace..
 (3)The United Nations voted in 2012 to grant the Palestinian Authority non-member state permanent observer status. (4)United Nations Human Rights Council (UNHRC) also acts contrary to United States interests. For example, in the ten years of June 2006 through June 2016, when the UNHRC acts to condemn a specific country, most of the time it condemns Israel. That is to say, the UNHRC singles Israel out for solitary condemnation more than all the other countries of the world put together.
 (5)The UNHRC has 10 permanent agenda items, one of which (Agenda Item 7, Human Rights Situation in Palestine and Other Occupied Arab Territories) is criticism of Israel. (6)The United Nations Relief and Works Agency for Palestinian Refugees in the Near East (UNRWA), contrary to the practice of the United Nations High Commissioner for Refugees, defines Palestinian refugee status as a hereditary entitlement over generations. It also failed to stop Hamas from stockpiling missiles in schools, and did not immediately report this violation of civilian rights and standard of conflict to the United Nations Security Council.
 (7)The United Nations Durban Declaration of the World Conference Against Racism in 2001 singled out only Israel for condemnation for racist policies, of all the countries in the world.
 (8)Twenty Arab countries use the United Nations to vote against United States interests most of the time but collect annual foreign assistance from the United States. For example, in 2017 Egypt is slated to receive $1,500,000,000 in assistance, Jordan $1,000,000,000 and Iraq $500,000,000. These figures do not include all amounts of United States military assistance given in direct funding, in-kind grants, and excess defense equipment.
 (9)The Palestinian Authority also receives over $350,000,000 per year from the United States in humanitarian assistance that the Palestinian Authority routinely uses to inspire hate in schools, among other purposes.
 (10)All this United Nations anti-Israel activity goes on despite Israel being the only democracy in the Middle East, giving citizenship to many Arab citizens, holding open elections and an independent judiciary, sponsoring a vibrant civil society, and allowing freedom for press, women, religious beliefs, nongovernmental organizations, and gay lifestyles.
 (11)Israel also has traded land for peace but Hamas continues to be dedicated to the destruction of Israel. When Israel withdrew from Gaza, the territory fell under the control of Hamas, which launched regular rocket and terror attacks on Israel from Gaza.
				3.Prohibition on assessed and voluntary contributions to the United Nations
 (a)In generalNo funds may be obligated or expended to provide assessed or voluntary contributions to the United Nations, the United Nations system, or United Nations-affiliated agencies during the period beginning on the date of the enactment of this Act and ending on the date on which the President certifies to Congress that the requirements and criteria described in subsection (b) are met.
 (b)Requirements and criteria describedThe requirements and criteria described in this subsection are the following: (1)The United Nations adopts a rule providing that for the United Nations regular budget to be approved, not only must the currently required two-thirds of member states approve, but also a combination of member states whose assessed contributions make up at least 67 percent of the regular budget must approve.
 (2)The Director of the Office of Management and Budget submits to Congress a report on all United States assessed and voluntary contributions to the United Nations system.
 (3)The Secretary of State submits to Congress a report providing a comprehensive analysis of United States interests supported by United States memberships in international organizations, United States contributions to these organizations, and whether these interests could be achieved by other means. This report additionally shall assess which United Nations organizations contain good or poor value for their money, and recommending which if any of such organization merits United States support, and which do not merit United States support.
 (4)The Office of Inspector General of the Department of State establishes an office responsible for inspecting and auditing the use of United States contributions to international organizations.
 (5)The Secretary-General of the United Nations and the heads of other international organizations described in paragraph (4) provide assurances to the United States Government that such organizations will cooperate with the Department of State office established pursuant to paragraph (4).
 (6)The Secretary of State submits to Congress an evaluation of long-running United Nations peacekeeping missions to ascertain which such missions are needed and which such missions and participants are advancing United States and democratic ideals and interests.
 (7)The United Nations revises its pay structure so that salaries do not exceed equivalent United States civil service salaries.
 (8)The United Nations reinstates and conducts ongoing, annual, robust reviews of its own mandates to determine which such mandates are outmoded and should be eliminated or terminated.
 (9)The United Nations reinstates its Procurement Task Force that successfully reviewed large scale fraud in the $600,000,000 Iraqi oil for food program but was subsequently shut down.
 (10)The United Nations adopts reforms to make the United Nations Office of Internal Oversight Services (OIOS) and ethics office truly independent, and strengthens whistleblower protections.
 (11)The United Nations demonstrates its peacekeepers are proactively protecting civilians, and adopts changes to insure that troop contributing countries investigate and punish those found to have not followed their duties and/or to have committed crimes.
 4.Further limitation on assessed and peacekeeping contributions to the United NationsBeginning on the day after the date on which the President certifies to Congress that the requirements and criteria described in section 3(b) are met—
 (1)funds obligated or expended to provide assessed contributions to the United Nations regular budget may not exceed 18 percent of the total assessed contributions to such budget; and
 (2)funds obligated or expended to provide assessed contributions to the United Nations peacekeeping budget may not exceed 25 percent of the total contributions to such budget.
			